WOODLEY, Judge.
The offense is drunk driving; the punishment, 3 days in jail and a fine of $50.
The verdict of the jury which the trial court received and upon which the judgment of conviction was rendered recites that the jury found the defendant guilty as charged and fixed his punishment “at confinement in the county jail for Three -and by a fine of $50.00.”
The verdict assessed no definite punishment and for that reason is fatally defective. McCarty v. State, Tex.Cr.App., 317 S.W.2d 748; Slaughter v. State, 170 Tex.Cr.R. 16, 336 S.W.2d 944, and cases cited; Ex Parte Traxler, 147 Tex.Cr.R. 661, 184 S.W.2d 286, and cases cited.
The judgment is reversed and the cause remanded.